t c memo united_states tax_court philip d and eleanor g winn petitioners v commissioner of internal revenue respondent david a and louise a gitlitz petitioners v commissioner of internal revenue respondent docket nos filed date darrell d hallett larry n johnson robert j chicoine and john m colvin for petitioners keith g medleau for respondent memorandum opinion cohen chief_judge respondent determined a deficiency of dollar_figure in philip d and eleanor g winn's the winns federal_income_tax and a deficiency of dollar_figure in david a and louise a gitlitz's the gitlitzes federal_income_tax the issue for decision is whether philip d winn winn and david a gitlitz gitlitz are entitled to claimed s_corporation losses of approximately dollar_figure million which in turn depends upon whether winn and gitlitz may increase their respective adjusted bases in the s_corporation stock by their pro_rata allocation of discharge_of_indebtedness income unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure these matters are before the court on respondent's motions for summary_judgment filed date and on petitioners' cross-motions for partial summary_judgment filed date background at the time their respective petitions were filed all petitioners resided in colorado winn and gitlitz were shareholders in p d w a inc pdw a a colorado corporation in pdw a had an election in effect to be taxed as a subchapter_s_corporation effective date pdw a revoked its s_corporation_election pdw a was a partner in parker properties joint_venture parker parker realized dollar_figure in discharge_of_indebtedness income in pdw a's distributive_share of parker's discharge_of_indebtedness income in was dollar_figure at the time that parker realized the discharge_of_indebtedness income pdw a was insolvent to the extent of dollar_figure winn increased his basis in his pdw a stock by the amount of his pro_rata share dollar_figure of the discharge_of_indebtedness income winn did not claim a loss on the winns' federal_income_tax return because winn believed that the passive_activity_loss limitations prevented him from doing so on the winns' federal_income_tax return winn claimed losses from pdw a that were carried over from totaling dollar_figure gitlitz increased his basis in his pdw a stock by the amount of his pro_rata share dollar_figure of the discharge_of_indebtedness income gitlitz claimed losses from pdw a totaling dollar_figure on the gitlitzes' federal_income_tax return absent the basis increase the deductibility of these losses would have been suspended under sec_1366 respondent disallowed the losses claimed by winn and gitlitz on the premise winn and gitlitz lacked sufficient basis in their pdw a stock discussion under rule a summary adjudication may be made if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the parties agree that whether discharge_of_indebtedness income increases a taxpayer's basis in his s_corporation stock may be decided as a matter of law sec_1367 provides increases in basis --the basis of each shareholder’s stock in an s_corporation shall be increased for any period by the sum of the following items determined with respect to that shareholder for such period a the items of income described in subparagraph a of sec_1366 b any nonseparately computed income determined under subparagraph b of sec_1366 and c the excess of the deductions for depletion over the basis of the property subject_to depletion sec_1366 provides in general --in determining the tax under this chapter of a shareholder for the shareholder’s taxable_year in which the taxable_year of the s_corporation ends or for the final taxable_year of a shareholder who dies before the end of the corporation’s taxable_year there shall be taken into account the shareholder’s pro_rata share of the corporation’s-- a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss for purposes of the preceding sentence the items referred to in subparagraph a shall include amounts described in paragraph or of sec_702 the shareholder’s basis once computed limits the amount of losses and deductions that may be taken into account by a shareholder for the taxable_year sec_1366 in memoranda filed with the court prior to the hearing on these matters several arguments were set forth in support of respondent's motions including the argument that discharge_of_indebtedness income was deferred and not tax-exempt_income under sec_1366 respondent did not argue that sec_1367 precluded an increase in basis with respect to income_from_discharge_of_indebtedness presumably because to the extent at issue here such income was not required to be included on petitioners’ returns at the hearing on these matters however respondent abandoned those prior arguments and argued the following position if the court were to hold that excluded cod cancellation discharge_of_indebtedness is an item_of_income under code sec_1366 then you would have to find that it flows through to the taxpayers and they increase their basis respondent's position is that it's not an item_of_income and never flows through we deal here solely with respondent’s final position respondent's position is based on sec_1_61-12 income_tax regs which states in part the discharge_of_indebtedness in whole or in part may result in the realization of income and on sec_1_61-12 income_tax regs which states in part income is not realized by a taxpayer by virtue of an agreement among his creditors not consummated under any provision of the bankruptcy act if immediately thereafter the taxpayer's liabilities exceed the value of his assets sec_1_61-12 income_tax regs adopted by t d 1957_2_cb_18 restates the pre- sec_108 judicially created insolvency_exception see eg 73_tc_15 sec_108 codified the insolvency_exception as an exclusion_from_gross_income bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3389 sec_108 provides that there shall be no insolvency_exception from the general_rule that gross_income includes income from the discharge_of_indebtedness except as provided in sec_108 thus sec_108 not sec_1 b income_tax regs controls in these cases respondent would have us treat differently the operation of sec_61 and sec_108 and for example sec_61 and sec_103 relating to interest or sec_61 and sec_101 relating to insurance respondent argues that as an illustration death_benefits are first realized under sec_61 and then certain death_benefits are excluded ie not recognized by sec_101 respondent argues that no such realization occurs in the case of discharge_of_indebtedness sec_61 requires that certain amounts be included in income ie items of income specifically sec_61 requires that income_from_discharge_of_indebtedness be included in gross_income absent any exclusionary provision items of income are included in gross_income sec_61 sec_101 through exclude specific items of income from gross_income discharge_of_indebtedness income to the extent of insolvency is one of the items of income so excluded sec_108 based on the foregoing we hold that discharge_of_indebtedness is an item_of_income for purposes of determining a shareholder's basis in s_corporation stock by its inclusion in the definition of gross_income under sec_61 on the basis of the record respondent’s motions for summary_judgment will be denied and petitioners’ cross-motions for partial summary_judgment will be granted to reflect the foregoing appropriate orders will be issued
